DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 references “the latch lever assemblies”. It appears this should be “the lever latch assemblies”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 17, 19-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 requires that the “bag support ribs comprise pultrusions or extrusions”. A pultrusion and an extrusion is a process of construction/manufacturing and as such it is unclear how an object would include a manufacturing process. As it is unclear what limitation the claim language is attempting to define the claim is indefinite. For the purpose of examination the claim will be treated as a product-by-process claim and any prior art comprising a bag support rib will be considered applicable.

	Claim 15 recites the limitation "the fasteners" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 15 depends from claim 12, however claim 14 introduces a plurality of fasteners. For the purpose of examination the claim will be interpreted as depending from claim 14.

	Claim 17 recites the limitation "the strips of flexible material" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 14 however the plurality of strips of flexible material is first introduced in claim 16. For the purpose of examination the claim will be interpreted as depending from claim 16.

	Claim 19 requires that the “top cover support ribs comprise pultrusions or extrusions”. A pultrusion and an extrusion is a process of construction/manufacturing and as such it is unclear how an object would include a manufacturing process. As it is unclear what limitation the claim language is attempting to define the claim is indefinite. For the purpose of examination the claim will be treated as a product-by-process claim and any prior art comprising a top cover support rib will be considered applicable.

	Claim 20 recites the limitation "the bag support ribs" in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends from claim 18 which in turn depends from claim 1, however the plurality of bag support ribs were introduced in claim 12.

	Claim 21 recites the limitation "the bag support ribs" in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 21 depends from claim 18 which in turn depends from claim 1, however the plurality of bag support ribs were introduced in claim 12.

	Claim 22 recites the limitation “the top cover support ribs” in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from claim 12 which in turn depends from claim 1, however the plurality of top cover support ribs were introduced in claim 18.

	Claim 23 recites the limitation “the top cover support ribs” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 23 depends from claim 12 which in turn depends from claim 1, however the plurality of top cover support ribs were introduced in claim 18.

	Claim 25 recites the limitation “the bag support ribs” in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. claim 25 depends from claim 1, however the bag support ribs were introduced in claim 12. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-15, 18-20, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,683,621 (Gustason).
	Regarding claim 1, Gustason discloses a rolling cover for use with a spa or pool, the spa or pool having a water holding receptacle, the rolling cover comprising:
	a top cover (13) comprising a flexible covering having extensions at opposing end thereof;
	a flexible insulation bag (20-23) coupled to the flexible covering; and
	a cover tightening arrangement (11) including a ‘lever latch assembly’ (reference 11 defined as “length adjustable latching strap”) coupled to a free end of the extensions, the lever latch assemblies for tightening the covering of the top cover;
	wherein each of the lever latch assemblies is adjustable in length (C2 L65 - length adjustable).


    PNG
    media_image1.png
    793
    565
    media_image1.png
    Greyscale


Regarding claims 12-13, Gustason states the inclusion of a plurality of bag support ribs (12) holding the insulation bag above an operating water level of the receptacle of the spa or the pool when the rolling cover is unrolled.
Regarding the requirement of claim 13 that the ribs “comprise pultrusions or extrusions” it is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. See MPEP 2113.

Regarding claim 14, Gustason states that the bag support ribs are coupled to the insulation bag with a plurality of fasteners (17).

Regarding claim 15, Gustason states that the fasteners coupled the bag support ribs to a top wall of the insulation bag (Fig. 7). 

Regarding claims 18-19, Gustason states the inclusion of a plurality of top cover support ribs (14) which hold the top cover in a configuration that causes external debris to runoff the top of the cover when the rolling cover is unrolled.
Regarding the requirement of claim 19 that the ribs “comprise pultrusions or extrusions” it is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. See MPEP 2113.

Regarding claim 20, Gustason states that the top cover support ribs are disposed on the bag support ribs (Fig. 8). 

	Regarding claim 24, Gustason states that the cover further comprises a cover strap extending from opposing ends of at least one of the bag support ribs for securing the rolling cover to the spa (C6 L35-49).

	Regarding claim 27, Gustason discloses a spa comprising:
	a water holding shell (26); and
	a rolling cover for covering the shell when the spa is not in use;
	wherein the rolling cover comprises:
	a top cover (13) comprising a flexible covering having extensions at opposing end thereof;

    PNG
    media_image1.png
    793
    565
    media_image1.png
    Greyscale

	a flexible insulation bag (20-23) coupled to the flexible covering; and
	a cover tightening arrangement (11) including a lever latch assembly (reference 11 defined as “length adjustable latching strap”) coupled to a free end of the extensions, the lever latch assemblies for tightening the covering of the top cover;
	wherein each of the lever latch assemblies is adjustable in length (C2 L65 - length adjustable);
	wherein the rolling cover is configured for covering the shell when the spa is not in use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gustason in view of US 5,203,055 (Broadwater).
	Regarding claim 2, Gustason discloses the inclusion of a lever latch assembly 11 (Fig. 1) which connects extensions of the cover to the spa body but does not disclose details of the lever latch assembly.
	Broadwater teaches a lever latch assembly 20 (Fig. 1) for securing a flexible covering to a structure forming an open shell 10 (Fig. 1), the lever latch assembly including a cover coupler 22 (Fig. 3) for coupling the cover material to the lever latch assembly.
	It would have been obvious to one of ordinary skill in the art to utilize a lever latch assembly comprising a cover coupler and open shell, such as that taught by Broadwater, to connect to and secure the cover without having to comprise the integrity of the cover (puncturing it with fasteners) or rely upon adhesives/other fasteners which may degrade over time.

	Regarding claim 3, Broadwater teaches that the cover coupler includes a coupling member 24 (Fig. 3) and a retaining member 30 (Fig. 3), the coupling member and the retaining member clamping an end of the cover 12 (Fig. 4) to the lever latch assembly. 

	Regarding claim 4, Broadwater teaches that the cover coupler further includes a gripping clip 32 (Fig. 3) to facilitate manually grasping and operating the lever latch assembly. 
	
	Regarding claim 5, Gustason discloses the inclusion of a lever latch assembly 11 (Fig. 1) which connects extensions of the cover to the spa body but does not disclose details of the lever latch assembly.
	Broadwater teaches a lever latch assembly 20 (Fig. 1) for securing a flexible covering to a structure forming an open shell 10 (Fig. 1), the lever latch assembly including a pivot latch 29 (Fig. 3) for detachably coupling the lever latch assembly to the body.
	It would have been obvious to one of ordinary skill in the art to include a pivot latch on the lever latch assembly, as taught by Broadwater, to ensure the lever latch assembly comprises a component/portion capable of engaging/coupling with a fastening point on the spa body.

	Regarding claim 6, Broadwater teaches that the pivot latch 29 (Fig. 4) includes a ‘flared lip’ (pivot latch end/lip curls/flares). 

	Regarding claim 9, Gustason discloses the inclusion of a lever latch assembly 11 (Fig. 1) which connects extensions of the cover to the spa body but does not disclose details of the lever latch assembly.
	Broadwater teaches a lever latch assembly 20 (Fig. 1) for securing a flexible covering to a structure forming an open shell 10 (Fig. 1). Broadwater teaches that each lever latch assembly 20 (Fig. 2) operatively engages a latch keeper 33 (Fig. 3) to tighten the covering of the top cover.
	It would have been obvious to one of ordinary skill in the art to provide a latch keeper, such as that taught by Broadwater, to provide a mounting point on the spa body for the latch assembly to engage and secure the cover in place.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gustason view of US 4,136,408 (Dahlbeck).
	Regarding claim 7, Gustason discloses the inclusion of a lever latch assembly 11 (Fig. 1) which connects extensions of the cover to the spa body but does not disclose details of the lever latch assembly.
	Dahlbeck teaches a latch assembly for securing a cover to a pool comprising a ‘lever arm’ (34/35/36) comprising a first and second section (34/35) which are movable relative to one another for adjusting a length of the  lever arm, one of the sections including a tongue portion and the other including a clamping arrangement (36) for clamping the tongue once the length of the lever has been selected to prevent relative movement between the two sections.

    PNG
    media_image2.png
    400
    461
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide a lever comprising first and second sections coupleable through a tongue and clamping arrangement, as taught by Dahlbeck, to facilitate use of the cover and securing assembly on different spas/pools with different shell/lip arrangements/sizes.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gustason view of US 9,938,740 (Nygard).
	Regarding claims 10-11, Gustason states the inclusion of a flexible radiant barrier layer (20/23) but does not state the inclusion of an additional flexible insulation layer located above/on top of the radiant barrier layer.
	Nygard teaches a thermally insulated spa structure (10) which utilizes an insulating cover comprising a flexible radiant barrier layer (13) on its interior (lower/heat reflecting side) and a flexible insulation layer (14) located on its exterior (upper/atmosphere exposed side).
	It would have been obvious to one of ordinary skill in the art to provide an additional flexible insulation layer above the radiant barrier layer, as taught by Nygard, to better retain the heat which the radiant barrier is not able to reflect back into the spa water.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gustason in view of US 2007/0245479 (Schroeder).
	Regarding claim 25, Gustason states that the flexible cover extends down the sides of the spa when installed (Figs. 3, 4) but does not state the inclusion of a skirt capable of covering the lever latch assemblies.
	Schroder teaches a cover assembly (10) for a spa comprising a cover that couples to the spa shell (70) through a seal (80) and includes a skirt (73) which couples to the cover and extends down the side of the spa shell to cover the connection point between the cover and the spa.
	It would have been obvious to one of ordinary skill in the art to provide a skirt on the spa cover, as taught by Schroeder, to better insulate the spa assembly and protect the connection between the cover and spa from being disengaged or tampered with. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gustason in view of US 7,389,551 (Stebner).
	Regarding claim 26, Gustason states the inclusion of a lever latch assembly which connects extension of the cover to the spa body but does not disclose details of the lever latch assembly such as the inclusion of a lever latch lock.
	Stebner teaches a cover tightening arrangement for a spa (1) comprising a strap (3) and a lever latch assembly (13/16) which engages a lever latch lock (15) movable between a first position (Fig. 4a) allowing the lever latch assembly to pivot and a second position (Fig. 4b) which prevents the lever latch assembly from pivoting.
	It would have been obvious to one of ordinary skill in the art to provide a lever latch lock, as taught by Stebner, to prevent the latch assembly from becoming disengaged unintentionally.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the subject matter of claim 16, the prior art of record does not disclose or reasonably teach the formation of a rolling cover for use with a spa, the cover comprising a flexible covering with extensions at opposing ends, the covering connecting to the spa through a lever latch assembly, which is adjustable in length, coupled to a free end of the extensions, the cover further comprising a flexible insulation bag coupled to the flexible covering, the bag comprising a plurality of bag support ribs which are coupled to the bag by a plurality of fasteners, a plurality of strips of flexible material coupled to and extending across an interior surface of the insulation bag and retaining a first end of each of the fasteners.

Regarding the subject matter of claim 17, the prior art of record does not disclose or reasonably teach the formation of a rolling cover for use with a spa, the cover comprising a flexible covering with extensions at opposing ends, the covering connecting to the spa through a lever latch assembly, which is adjustable in length, coupled to a free end of the extensions, the cover further comprising a flexible insulation bag coupled to the flexible covering, the bag comprising a plurality of bag support ribs which are coupled to the bag by a plurality of fasteners, the fasteners being retained by a plurality of strips of flexible material coupled to an interior surface of the insulation bag

Regarding the subject matter of claim 21, the prior art of record does not disclose or reasonably teach the formation of a rolling cover for use with a spa, the cover comprising a flexible covering with extensions at opposing ends, the covering connecting to the spa through a lever latch assembly, which is adjustable in length, coupled to a free end of the extensions, the cover further comprising a flexible insulation bag coupled to the flexible covering, the bag comprising a plurality of bag support ribs and top cover support ribs wherein the top cover support ribs are shorter than the bag support ribs.

Regarding the subject matter of claim 22, the prior art of record does not disclose or reasonably teach the formation of a rolling cover for use with a spa, the cover comprising a flexible covering with extensions at opposing ends, the covering connecting to the spa through a lever latch assembly, which is adjustable in length, coupled to a free end of the extensions, the cover further comprising a flexible insulation bag coupled to the flexible covering, the bag comprising a plurality of bag support ribs and top cover support ribs wherein a plurality of rib straps extend from the top cover support ribs to an end of the bag support rib on which that top cover support rib is disposed.

Regarding the subject matter of claim 23, the prior art of record does not disclose or reasonably teach the formation of a rolling cover for use with a spa, the cover comprising a flexible covering with extensions at opposing ends, the covering connecting to the spa through a lever latch assembly, which is adjustable in length, coupled to a free end of the extensions, the cover further comprising a flexible insulation bag coupled to the flexible covering, the bag comprising a plurality of bag support ribs and top cover support ribs wherein a plurality of rib straps extend from the top cover support ribs to an end of the bag support rib on which that top cover support rib is disposed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,725,919 (Vanderpool) teaches a spa cover comprising a top cover support ribs and bottom support ribs as well as strips of flexible material connecting the two sets of support ribs however the strips of flexible material do not engage fasteners coupling the bottom support ribs to an insulation bag. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754